 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT

 9                    CENTRAL DISTRICT OF CALIFORNIA

10
                                   ) Case No. CV 19-5107-JAK (JPR)
11   CHARLES NOLAN BUSH,           )
                                   )
12                   Petitioner,   ) ORDER DENYING PETITION AND
                                   ) DISMISSING ACTION
13              v.                 )
                                   )
14   WARDEN, Lompoc, FCI,          )
                                   )
15                   Respondent.   )
16
17        On June 12, 2019, Petitioner, who is housed at the Federal
18 Correctional Institution at Lompoc, filed a Petition for Writ of
19 Habeas Corpus by a Person in Federal Custody, under 28 U.S.C.
20 § 2241. In 2008, he was convicted in the Western District of
21 Washington of one count of securities fraud, eight counts of wire
22 fraud, three counts of mail fraud, and 15 counts of money
23 laundering. See United States v. Bush, 626 F.3d 527, 529, 532-33
24 (9th Cir. 2010); (see also Pet. at 1-2.)1 The Ninth Circuit
25 Court of Appeals affirmed his convictions and 30-year sentence.
26
27        1
             For documents that are not consecutively paginated, the
     Court uses the pagination generated by its Case Management/
28   Electronic Case Filing system.

                                      1
 1 Bush, 626 F.3d at 533, 540.
 2      Generally, after a conviction and sentence are final, the
 3 only mechanism for a federal prisoner to seek relief from
 4 judgment is through 28 U.S.C. § 2255.       Tripati v. Henman, 843
 5 F.2d 1160, 1162 (9th Cir. 1988).       Prisoners may file only one
 6 § 2255 motion, and only within certain strict time limits.       See
 7 § 2255(f), (h).   Under the “savings clause” of § 2255, however, a
 8 prisoner may file a federal habeas petition when it “appears that
 9 the remedy by motion is inadequate or ineffective to test the
10 legality of his detention.”   § 2255(e).      To qualify under that
11 clause, a petitioner must claim he is actually innocent and not
12 have had an “unobstructed procedural shot” at presenting the
13 claim earlier.    Harrison v. Ollison, 519 F.3d 952, 959 (9th Cir.
14 2008).   When a federal prisoner files a § 2241 petition, a
15 district court must answer the “threshold jurisdictional
16 question” of whether the petition is properly brought under §
17 2241 or “is, instead, a disguised § 2255 motion.”       Marrero v.
18 Ives, 682 F.3d 1190, 1194 (9th Cir. 2012).
19      Petitioner challenges not his convictions but rather the
20 sentence he received for the securities-fraud violation.       (See
21 Pet. at 2-3 (claiming ineffective assistance of counsel for
22 failure to object on ex post facto grounds to 20-year sentence
23 for securities fraud).)   Even if that could constitute a claim of
24 actual innocence, but see Marrero, 682 F.3d at 1193 (claim of
25 being actually innocent of enhanced sentence not sufficient for
26 purposes of § 2255’s escape hatch), he still would deserve no
27 relief because he cannot show that he has not already had an
28 unobstructed procedural shot at raising his claim.

                                      2
 1       Petitioner filed a § 2255 motion in his district of
 2 conviction, and it was denied on October 25, 2012.     See Bush v.
 3 United States, No. 11-CV-6060-RBL, 2012 WL 13049885, at *10 (W.D.
 4 Wash. Oct. 25, 2012), aff’d 594 F. App’x 389 (9th Cir. 2015).
 5 The district court rejected the same claim Petitioner now raises
 6 because “[the] retrospective application of the longer sentence
 7 did not disadvantage [Petitioner in that t]he Court intended to
 8 sentence [him] to thirty years . . . and could have done so by
 9 reapportioning the sentences in any number of ways.”    Id. at *8.
10 Considering that Petitioner “[faced] 360 years in prison, any
11 objection would have been futile, as the Court would have simply
12 reapportioned the sentence.”   Id.   The Ninth Circuit affirmed.
13 See 594 F. App’x at 390 (“Bush has not shown prejudice”).
14 Petitioner does not even attempt to explain why his earlier
15 § 2255 motion was not an “unobstructed procedural shot”; indeed,
16 he never directly mentions it or his unsuccessful appeal.2    The
17 ban on unauthorized successive § 2255 motions does not by itself
18 render § 2255 inadequate or ineffective.   See Stephens v.
19
20       2
             Petitioner seems to claim that “an intervening decision”
21   permits him to file under § 2241, citing Alaimalo v. United
     States, 645 F.3d 1042, 1048 (9th Cir. 2011) (holding that legal
22   basis for petitioner’s actual-innocence claim was unavailable
     when he filed direct appeal and § 2255 motion because decision
23   changing applicable law was issued later). (Pet. at 4.) But an
     intervening decision must “effect a material change in the
24   applicable law” such that an actual-innocence claim was
25   unavailable during the petitioner’s first § 2255 motion. See
     Harrison, 519 F.3d at 960. Petitioner’s sentencing claim rests
26   on principles of ex post facto jurisprudence that have been
     settled for decades. See generally, e.g., Lindsey v. Washington,
27   301 U.S. 397, 401-02 (1937) (finding that imposition of new,
     harsher sentencing statute for offenses committed before its
28   enactment violated Ex Post Facto Clause).

                                    3
 1 Herrera, 464 F.3d 895, 898 (9th Cir. 2006); Ivy v. Pontesso, 328
 2 F.3d 1057, 1060-61 (9th Cir. 2003) (as amended) (affirming
 3 dismissal of § 2241 petition when petitioner had unobstructed
 4 opportunity to raise innocence claim under § 2255).
 5        Petitioner has not shown that § 2255 is inadequate or
 6 ineffective as a means of providing him relief.    His
 7 § 2241 “petition” is nothing but a disguised § 2255 motion, which
 8 was not only filed in the wrong court but is impermissibly
 9 successive as well.3    See § 2255(e), (h); Moore v. Reno, 185 F.3d
10 1054, 1055 (9th Cir. 1999) (per curiam).    His Petition must
11 therefore be summarily dismissed under Local Rule 72-3.2 for lack
12 of jurisdiction.4
13        ACCORDINGLY, IT IS ORDERED that Petitioner’s Petition for a
14 Writ of Habeas Corpus is denied and this action be dismissed.
15
16 DATED: July 2, 2019
                                   JOHN A. KRONSTADT
17                                 U.S. DISTRICT JUDGE
     Presented by:
18
19
     Jean Rosenbluth
20 U.S. Magistrate Judge
21
22
23        3
            The Court’s review of the Ninth Circuit’s docket shows
     that Petitioner has never applied for, much less received,
24   permission to file a successive § 2255 motion. See
25   § 2244(b)(3)(A).

26        4
            Local Rule 72-3.2 provides that “if it plainly appears
     from the face of the petition and any exhibits annexed to it that
27   the petitioner is not entitled to relief, the Magistrate Judge
     may prepare a proposed order for summary dismissal and submit it
28   and a proposed judgment to the District Judge.”

                                     4
